Exhibit 10.27
AMENDED AND RESTATED SEVERANCE AGREEMENT
          This Amended and Restated Severance Agreement (this “Agreement”) is
effective December 15, 2008 (the “Effective Date”) by and between Devon Energy
Corporation (the “Company”) and Danny Heatly (the “Employee”).
          WHEREAS, the Employee is employed by the Company and is party to a
Severance Agreement by and between the Company and the Employee dated as of
September 14, 2004;
          WHEREAS, the parties desire to enter into this Agreement to amend,
supersede, and fully restate and replace the Severance Agreement.
          NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1. Term of Agreement. This Agreement shall not have any specific duration and
shall continue in full force and effect unless and until (a) the Employee’s
employment is terminated by either party in accordance with Section 3, and
(b) all obligations and liabilities of the parties arising in connection with
such termination or otherwise accruing under this Agreement have been fully
satisfied. Notwithstanding any contrary provision in this Agreement, nothing in
this Agreement constitutes a guarantee of continued employment but instead
provides for certain rights and benefits during the Employee’s employment with
the Company and if such employment terminates.
2. Rights and Benefits. Beginning on a Change in Control and continuing at all
times thereafter, the Company shall not modify the requirements for eligibility
for coverage or the benefits under the Retiree Medical Benefit Plan to adversely
affect the Employee’s right to coverage or benefits for the Employee and the
Employee’s dependents, if applicable.
3. Termination of Employment; Suspensions; Change in Control.
     (a) Termination Upon Death. The Employee’s employment with the Company
shall terminate immediately upon the Employee’s death.
     (b) Reassignment of Duties and Termination Due to the Employee Becoming
Disabled.
          (i) Reassignment. Whether or not the Employee is Disabled, the Company
may reassign his or her duties during any time he or she has become physically
or mentally incapable of performing his or her essential job functions with or
without reasonable accommodation or job protection as required by law and no
such reassignment shall be deemed Good Reason for the Employee to terminate his
or her employment under Section 3(d).
          (ii) Termination. If the Employee becomes Disabled, then the Company
may give the Employee written notice of its intent to terminate his or her
employment, in which case such employment shall terminate effective on the
thirtieth (30th) day after receipt of such notice as long as the Employee has
not been medically released and returned to full-time duty before such thirtieth
(30th) day.
     (c) Termination by the Company; Cause. The Company may terminate the
Employee’s employment with the Company at any time whether with or without
Cause.
     (d) Termination by the Employee; Good Reason. The Employee may terminate
his or her employment with the Company at any time whether with or without Good
Reason. If the Employee believes Good Reason exists for terminating his or her
employment, then he or she shall give the

 



--------------------------------------------------------------------------------



 



Company written notice of the acts or omissions constituting Good Reason within
thirty (30) days after learning of such acts or omissions constituting Good
Reason (the “Good Reason Notice”). No termination of employment for Good Reason
shall be effective unless (i) within thirty (30) days after receiving the Good
Reason Notice, the Company fails to either cure such acts or omissions or notify
the Employee of the intended method of cure, and (ii) the Employee delivers a
Notice of Termination to the Company and subsequently resigns within thirty
(30) days after the Company’s deadline in Section 3(d)(i) expires.
Notwithstanding the previous sentence and at the Company’s request, the Employee
shall provide services consistent with his or her then-current authority,
duties, and responsibilities for up to ninety (90) days after having provided
the Good Reason Notice to the Company.
     (e) Paid Suspensions. Notwithstanding any contrary provision in this
Agreement, the Company may suspend the Employee with pay for up to thirty
(30) days pending an investigation authorized by the Company or the Board, or
pursued by, or at the request of, a governmental authority to determine whether
the Employee has engaged in acts or omissions constituting Cause. Any such paid
suspension shall not constitute Good Reason for the Employee to terminate his or
her employment under Section 3(d). The Employee shall cooperate with the Company
in connection with any such investigation. If the Employee’s employment is
subsequently terminated for Cause in connection with such investigation, then
the Employee shall repay any amounts paid by the Company to the Employee during
such paid suspension.
     (f) Effect of a Change in Control on Timing of Termination Date. If the
Company terminates the Employee’s employment other than for Cause or the
Employee becoming Disabled and a Change in Control occurs following the
Termination Date, then such Change in Control shall be deemed to have occurred
immediately prior to the Termination Date if either (i) the Termination Date
occurs following the execution of an agreement that provides for a transaction
or transactions that, if consummated, constitutes such Change in Control, or
(ii) the Employee reasonably demonstrates that such termination was either
(A) requested by a third party who had indicated an intention or taken steps
reasonably calculated to effect the Change in Control or who effectuates such
Change in Control, or (B) was otherwise in connection with, or in anticipation
of, such Change in Control.
     (g) Notice of Termination. Any termination of the Employee’s employment by
the Company or by the Employee shall be effective only when communicated by a
Notice of Termination given to the other party in accordance with Section 15(d).
In the event of a termination by the Employee for Good Reason, a Notice of
Termination shall be effective only if given within the time limit established
by Section 3(d).
     (h) Effect of Termination and Duties Upon Termination. If, on the
Termination Date, the Employee is a member of the board of directors (or any
similar governing body) or an officer of the Company or any Affiliate, or holds
any other position with the Company or an Affiliate, then the Employee shall
resign and be deemed to have resigned from all such positions as of the
Termination Date. Between the date a Notice of Termination is delivered and the
Termination Date, the Employee shall continue to perform his or her regular job
duties and such services for the Company as are necessary and appropriate for a
smooth transition to the Employee’s replacement, if any. Notwithstanding the
foregoing sentence, the Company may relieve the Employee from further duties
after receiving a Notice of Termination; provided, however, that prior to the
Termination Date, the Employee shall continue to be treated as a Company
employee for other purposes and the Employee’s rights to compensation or
benefits shall not be reduced by reason of the relief. Upon the Termination
Date, the Employee shall return to the Company any keys, credit cards, passes,
confidential documents or material, or other property belonging to the Company,
and all writings, files, records, correspondence, notebooks, notes, and other
documents and things (including any copies thereof) containing any Confidential
Information.

2



--------------------------------------------------------------------------------



 



4. Obligations of the Company Upon Termination.
     (a) Accrued Obligations. Upon any termination of the Employee’s employment
for any reason, the Company shall pay the Employee (i) his or her accrued Annual
Base Salary and accrued, unused vacation through the Termination Date in a lump
sum in cash within thirty (30) days after the Termination Date, and (ii) if the
Employee is actively employed during the entire year upon which such Annual
Bonus is based before the Termination Date, the Annual Bonus at the same time as
such bonuses are paid to similarly situated employees of the Company but in no
event later than two and one-half (2 1/2) months after the end of the taxable
year in which any substantial risk of forfeiture with respect to such bonus
lapses (the payments in (i) and (ii) shall be referred to as the “Accrued
Obligations”).
     (b) Good Reason; Other Than for Cause, Death, or Becoming Disabled. If
(x) the Company terminates the Employee’s employment other than for Cause, the
Employee’s death, or the Employee becoming Disabled, or (y) the Employee
terminates his or her employment for Good Reason, then the Company shall, in
addition to the payment of the Accrued Obligations, have the following
obligations to the Employee:
          (i) the Company shall pay the Employee within thirty (30) days after
the Termination Date
               (A) a lump sum in cash equal to two (2) times the sum of:
                    (1) the greater of (x) the Employee’s then-current Annual
Base Salary, or (y) the Employee’s Annual Base Salary at any time during the two
(2) years before the Termination Date; and
                    (2) the highest Annual Bonus received by the Employee within
three (3) years before the Termination Date (or, if termination occurs during
the CIC Period, the greater of (x) the highest Annual Bonus received by the
Employee within three (3) years before the Termination Date, and (y) the highest
Annual Bonus received by the Employee within three (3) years before the Change
in Control); provided, however, if the Employee’s employment began in the same
calendar year as the termination of such employment, then the Annual Bonus
amount used for calculating the lump sum payment due shall be determined by the
Compensation Committee in its discretion; and
               (B) any applicable Prorated Annual Bonus; and
          (ii) the Company shall pay, or reimburse the Employee, for a
reasonable amount of outplacement services from a mutually agreeable service
provider for twelve (12) months following the Termination Date. The amount of
such outplacement services shall be commensurate with the Employee’s title and
position with the Company and other employees similarly situated in other
companies within the Company’s peer industry group. Any reimbursement of such
expenses shall be made by December 31 of the Employee’s taxable year following
the year the expenses were incurred; and
          (iii) if the Termination Date occurs during the CIC Period, then
               (A) the Employee shall be deemed, for purposes of the Retiree
Medical Benefit Plan, (i) to have earned two (2) years of service in addition to
the Employee’s actual service at the Termination Date, and (ii) to be two
(2) years older than his or her actual age on the Termination Date; provided,
however, that the additional deemed service and age shall not be construed to
reduce the Employee’s right to benefits under the Retiree Medical Benefit Plan
that may otherwise be reduced by reason of such additional service or age. This
subparagraph (A) shall not limit the ability of the Company

3



--------------------------------------------------------------------------------



 



or an Affiliate to modify the Retiree Medical Benefit Plan for all participants
who are similarly situated as the Employee, subject to the restrictions imposed
by the plan;
               (B) the Company shall provide the Employee (and his or her
dependents, if applicable) for the period allowed under Section 4980B of the
Code, with the same level of health and dental insurance benefits upon
substantially similar terms and conditions (including contributions required by
the Employee for such benefits) as existed immediately before the Termination
Date (or, if more favorable to the Employee, as such benefits and terms and
conditions existed immediately before the Change in Control, if applicable);
provided, however, if the Employee is not eligible to continue participating in
the Company plans providing such benefits (including the Retiree Medical Benefit
Plan), then the Company shall otherwise provide such benefits on the same
after-tax basis as if continued participation had been permitted. The Company’s
obligations under this subparagraph (B) shall apply against its coverage
obligations under COBRA. Notwithstanding the foregoing, if the Employee becomes
eligible to receive health and dental insurance benefits through subsequent
employment, then the Employee shall ensure that a coordination of benefits
occurs so that the medical and dental plan of the Employee’s new employer shall
be responsible for such medical and dental benefits that are available under the
new employer’s plans before any medical and dental benefits are provided
pursuant to this subparagraph (B). This subparagraph (B) shall not limit the
ability of the Company or an Affiliate to modify the terms of the Retiree
Medical Benefit Plan for all participants who are similarly situated as the
Employee, subject to the restrictions imposed by the plan; and
               (C) the Company shall provide, for two (2) years following the
Termination Date, the Employee with the same level of life insurance benefits
upon substantially similar terms and conditions (including contributions
required by the Employee for such benefits) as existed immediately before the
Termination Date (or, if more favorable to the Employee, as such benefits and
terms and conditions existed immediately before the Change in Control);
provided, however, that, if the Employee is not eligible to continue
participating in the Company plans providing such life insurance benefits, then
the Company shall otherwise provide such benefits on the same after-tax death
benefit basis as if continued participation had been permitted; and
               (D) the Company shall pay the Employee, within thirty (30) days
after the Termination Date, an amount equal to six (6) times the monthly COBRA
premium that applies to the Employee (and his or her dependents if such
dependents are then covered by the Company’s medical plans on the Termination
Date).
     (c) Death or Disabled. If the Employee’s employment terminates due to death
or because he or she is Disabled, then this Agreement shall terminate without
further obligations to the Employee or his or her legal representatives, as
applicable, under this Agreement, other than the obligation to pay, within
thirty (30) days after the Termination Date, (i) the Accrued Obligations, and
(ii) any applicable Prorated Annual Bonus.
     (d) Cause; Other than for Good Reason. If the Employee’s employment is
terminated for Cause or the Employee terminates his or her employment without
Good Reason, then this Agreement shall terminate without further obligations to
the Employee under this Agreement other than for payment of the Accrued
Obligations.
     (e) Application of Section 409A of the Code. Notwithstanding the above
paragraphs of this Section 4, if the Company determines that (i) the Employee is
a “specified employee” within the meaning of Section 409A of the Code
(“Section 409A”) as of the date of his or her “separation from service” as
defined by Section 409A (“Separation from Service”), and (ii) any amount of any
payment to be made under this Section 4 is subject to Section 409A, then such
amount shall not be paid to the Employee until

4



--------------------------------------------------------------------------------



 



six (6) months after the date of his or her Separation from Service (or, if
earlier, the date of his or her death). In such case, the portion of the payment
so delayed shall be paid in a single lump sum in cash on the first (1st) day of
the seventh (7th) month following the Employee’s Separation from Service (or, if
earlier, upon his or her death).
     (f) General Release. The Company’s obligation to make the payments
described under Section 4(b) shall be conditioned on the Employee signing and
not revoking the general form of release attached as Exhibit “B” or such other
form acceptable to the Company within the time periods provided in such release.
The Company shall not be required to make any payment under Section 4(b) until
the period for the Employee to revoke the release has expired.
5. Non-Exclusivity of Rights. Except as specifically provided in
Sections 4(b)(iii)(A) and (B), nothing in this Agreement shall prevent or limit
the Employee’s right to participate in any plan, program, policy, or practice
provided by the Company or any Affiliate and for which the Employee may qualify,
nor shall anything in this Agreement limit or otherwise affect such rights as
the Employee may have under any other contract or agreement with the Company or
any Affiliate. Amounts that are vested benefits or that the Employee is
otherwise entitled to receive under any plan, policy, practice, or program of,
or any contract or agreement with, the Company or any Affiliate at or after the
Termination Date shall be payable in accordance with such plan, policy,
practice, program, contract, or agreement, except as explicitly modified by this
Agreement; provided, however, that the Employee shall not be eligible for
severance benefits under any other severance program, policy, practice, or plan
of the Company or any Affiliate providing benefits upon involuntary termination
of employment.
6. Full Settlement. The Company’s payment and other obligations under this
Agreement shall not be affected by any set-off, counterclaim, recoupment,
defense, or other claim, right, or action against the Employee or others. The
Employee shall have no obligation to seek employment or otherwise mitigate his
or her damages under this Agreement and amounts payable to the Employee under
this Agreement shall not be reduced whether or not the Employee obtains other
employment, except as provided in Section 4(b)(iii) of this Agreement.
7. Certain Additional Payments by the Company.
     (a) Gross-Up Payment. Notwithstanding any contrary provision of this
Agreement and except as provided below, if any payment, benefit, or distribution
by the Company, any Affiliate, or trusts established by the Company or any
Affiliate for the benefit of its employees, to or for the benefit of the
Employee (whether pursuant to this Agreement or otherwise but determined without
regard to any additional payments required under this Section 7) (each, a
“Payment”) is determined to be subject to excise tax imposed by the Code,
including Section 4999 of the Code, or any interest or penalties are incurred by
the Employee with respect to such an excise tax (such excise tax and any such
interest and penalties shall referred to as the “Excise Tax”), then the Employee
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that, after payment by the Employee of all taxes (including any
applicable interest or penalties) and Excise Tax imposed upon or related to the
Gross-Up Payment, the Employee retains a Gross-Up Payment amount equal to the
Excise Tax imposed upon the Payments.
     (b) Determinations and Tax Notice. Subject to Section 7(c), all
determinations required under this Section 7, including whether and when a
Gross-Up Payment is required and its amount, shall be made by a nationally
recognized certified public accounting firm designated and paid by the Company
(the “Accounting Firm”), which shall provide its analysis and detailed
supporting calculations to both the Company and the Employee within fifteen
(15) business days after the Employee delivers to the Company any written notice
of any claim by the Internal Revenue Service that may require the

5



--------------------------------------------------------------------------------



 



Company’s Gross-Up Payment (the “Tax Notice”). The Company shall pay any
Gross-Up Payment due under this Section 7 to the Employee within five (5) days
after receiving the Accounting Firm’s determination but in no event later than
December 31 of the year next following the taxable year in which the Employee
received the Payment. If the Accounting Firm determines that no Excise Tax is
payable by the Employee, then it shall furnish the Employee with an opinion
supporting the determination not to report an Excise Tax on the Employee’s
federal income tax return. Any determination by the Accounting Firm shall be
binding upon the parties. Due to the uncertainty of the application of
Section 4999 of the Code when the initial determination is made by the
Accounting Firm, it is possible that Gross-Up Payments that will not have been
made by the Company should have been made (“Underpayment”), consistent with the
calculations required under this Section 7. If the Company exhausts its remedies
pursuant to Section 7(c) and the Employee thereafter is required to pay any
Excise Tax, then the Accounting Firm shall determine the amount of the
Underpayment that has occurred, and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Employee but in no event later than
the December 31 of the year next following the taxable year in which the
Employee received the Payment.
     (c) Contests. The Tax Notice shall be given as soon as practicable but no
later than ten (10) business days after the Employee receives written notice of
such claim describing the nature of such claim and indicating the due date for
such claim. The Employee shall not pay such claim until thirty (30) days after
delivering the Tax Notice to the Company (or such shorter period imposed by the
Internal Revenue Service). If the Company notifies the Employee in writing
before the expiration of such period that it desires to contest such claim, then
the Employee shall:
          (i) provide any information reasonably requested by the Company
relating to such claim;
          (ii) contest such claim as the Company shall reasonably request in
writing, including, without limitation, accepting legal representation
reasonably selected by the Company;
          (iii) cooperate with the Company in good faith to effectively contest
such claim; and
          (iv) permit the Company to participate in any proceedings relating to
such claim.
The Company (x) shall pay all costs and expenses (including additional interest
and penalties) related to such contest and shall indemnify and hold the Employee
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties) imposed as a result of such representation and payment
of costs and expenses, (y) shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings, and conferences with the taxing
authority in respect of such claim, and (z) may, at its sole option, either
direct the Employee to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, in which case, the Employee shall
administratively and judicially prosecute such contest to a determination as the
Company shall determine; provided, however, that the Company’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable under this Agreement and the Employee shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority. If the Company directs the
Employee to pay such claim and sue for a refund, then the Company shall, to the
extent permitted by law, advance the amount of such payment to the Employee, on
an interest-free basis, and shall indemnify and hold the Employee harmless, on
an after-tax basis, from any Excise Tax or income tax (including interest or
penalties) imposed with respect to such advance or with respect to any imputed
income with respect to such advance. The Company shall make any payment in
reimbursement of costs and expenses, Excise Tax, income tax, or other amounts
due the Employee under this Section 7(c) no later than December 31 of the year
following the year in which (x) the taxes that are the subject of the audit are
remitted to the

6



--------------------------------------------------------------------------------



 



taxing authority, or (y) there is a final and non-appealable settlement or other
resolution of the litigation.
     (d) Refunds. If, after receiving an advance from the Company pursuant to
Section 7(c), the Employee becomes entitled to receive any refund with respect
to such claim, the Employee shall promptly pay the Company the amount of such
refund (together with any interest paid or credited after applicable taxes). If,
after receiving an advance from the Company pursuant to Section 7(c), a
determination is made that the Employee shall not be entitled to any refund with
respect to such claim and the Company does not notify the Employee in writing of
its intent to contest such denial of refund before the expiration of thirty
(30) days after such determination, such advance shall be forgiven and shall not
be required to be repaid and the amount of such advance shall offset the amount
of the Gross-Up Payment required to be paid.
8. Confidential Information and Non-Solicitation.
     (a) Confidential Information. Given his or her position and employment with
the Company, the Employee acknowledges that he or she will be using, acquiring,
and adding to Confidential Information of a special and unique nature and value
to the Company and its strategic plan and financial operations. The Employee
further acknowledges that all Confidential Information belongs exclusively to
the Company, is material and proprietary, and is critical to the Company’s
success. Accordingly, the Employee shall use Confidential Information only to
the Company’s benefit and shall not at any time during or after his or her
employment with the Company directly or indirectly disclose any Confidential
Information to any person or use any Confidential Information for the Employee’s
own benefit, for the benefit of others, or to the Company’s detriment.
     (b) Legally Required Disclosure. If any court or agency requests the
Employee to disclose Confidential Information, then the Employee shall promptly
notify the Company and take reasonable steps to prevent such disclosure until
the Company receives such notice and has an opportunity to respond to such court
or agency. If the Employee obtains information that may be subject to the
attorney-client privilege of the Company or any Affiliate, then the Employee
shall take reasonable steps to maintain the confidentiality of such information
and to preserve such privilege.
     (c) Exceptions. Confidential Information shall not include knowledge that
was acquired during the course of the Employee’s employment under this Agreement
that is generally known to persons of the Employee’s experience in other
companies in the same industry.
     (d) Legal Proceedings. This Section 8 shall not unreasonably restrict the
Employee’s ability to disclose Confidential Information in any legal proceeding
involving any claim for breach or enforcement of this Agreement. If the parties
dispute whether information may be disclosed in accordance with this
Section 8(d), then the matter shall be considered an Employment Matter and
decided in accordance with Section 10.
     (e) Other Obligations. This Agreement supplements, rather than supplants,
the Employee’s obligations under any Company policy relating to confidential
information and any agreement of the Employee relating to confidentiality,
inventions, copyrightable material, business and/or technical information, trade
secrets, solicitation of employees, interference with business relationships,
competition, and other similar matters that protect the business and operations
of the Company or its Affiliates.
     (f) Non-Solicitation. During his or her employment with the Company and for
twenty four (24) months following the Termination Date, regardless of the reason
for such termination, the Employee shall not directly or indirectly hire,
employ, solicit for employment, attempt to solicit for employment, or

7



--------------------------------------------------------------------------------



 



communicate with about changing employment, any person who was an employee of
the Company or its Affiliate within six (6) months of such hiring, employing,
soliciting, or communicating (the “Non-Solicitation Obligation”); provided,
however, that the Non-Solicitation Obligation shall be modified as follows:
          (i) if the Termination Date occurs during the CIC Period, then the
Non-Solicitation Obligation shall expire on the Termination Date; and
          (ii) if the Employee terminates his or her employment with the Company
without Good Reason, then the Non-Solicitation Obligation shall expire twelve
(12) months following the Termination Date.
     (g) Remedies. The Employee acknowledges and agrees that the Company will
have no adequate remedy at law and could be irreparably harmed if the Employee
breaches or threatens to breach his or her obligations under this Section 8. The
Company shall be entitled to equitable and/or injunctive relief to prevent any
such breach or threatened breach and to specific performance in addition to any
other available legal or equitable remedies. The Employee shall not, in any
equity proceeding relating to the enforcement of this Section 8, raise the
defense that the Company has an adequate remedy at law.
     (h) Survival. The Employee’s obligations under this Section 8 shall survive
any termination of the Employee’s employment or of this Agreement.
9. Assignment; Successors.
     (a) Assignment. The Company’s rights and obligations under this Agreement
may not be assigned to any entity other than an Affiliate without the Employee’s
consent. The Employee’s duties, responsibilities, authorities, compensation, and
benefits are personal to the Employee and may not be assigned to any person or
entity without written consent from the Company other than by will or the laws
of descent and distribution. This Agreement shall inure to the benefit of and be
enforceable by the Employee’s legal representatives.
     (b) Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.
     (c) Assumption. The Company shall require any successor or assignee
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business and/or assets of the Company to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no such
succession had taken place.
10. Dispute Resolution and Guarantees of Payment.
     (a) Mandatory Arbitration. Subject to Section 10(b), any Employment Matter
shall be finally settled by arbitration in Oklahoma City, Oklahoma administered
by the AAA under its Employment Arbitration Rules then in effect; provided,
however, that the AAA’s Employment Arbitration Rules shall be modified as
follows: (i) each arbitrator shall agree to treat as confidential evidence and
other information presented, and (ii) there shall be no authority to award
punitive damages or liquidated or indirect damages unless such damages could be
awarded by a court of competent jurisdiction. The decision of the arbitrator(s)
shall be enforceable in any court of competent jurisdiction.
     (b) Injunctions and Enforcement of Arbitration Awards. Either party may
bring an action or special proceeding in a state or federal court of competent
jurisdiction in Oklahoma City, Oklahoma to

8



--------------------------------------------------------------------------------



 



enforce any arbitration award under Section 10(a). The Company also may bring
such an action or proceeding, in addition to its rights under Section 10(a) and
whether or not an arbitration proceeding has been or is ever initiated, to
temporarily, preliminarily, or permanently enforce Sections 8 or 11. The
Employee agrees that (i) violating Sections 8 or 11 would damage the Company in
ways that cannot be measured or repaired, (ii) the Company shall be entitled to
an injunction, restraining order, or other equitable relief restraining any
actual or threatened violation of Sections 8 or 11, (iii) the Company shall not
be required to post a bond or prove actual damages when seeking such an
injunction, restraining order, or other equitable relief, and (iv) remedies at
law for such violations would be inadequate.
     (c) Waiver of Jury Trial. To the extent permitted by law, the parties waive
any and all rights to a jury trial with respect to any Employment Matter.
     (d) Attorney Fees.
          (i) If (A) a claim for arbitration or a lawsuit in connection with an
Employment Matter (an “Employment Matter Claim”) is filed by either of the
parties, and (B) the Employee is ultimately successful in respect of one or more
material claims or defenses brought, raised or pursued in connection with such
Employment Matter Claim, then the Company shall reimburse the Employee for all
legal fees and expenses reasonably incurred in connection with such Employment
Matter Claim, provided that such legal fees are reasonable and are calculated on
an hourly rather than a contingency fee basis, as well as all costs and expenses
reasonably incurred in connection with pursuing or defending any such Employment
Matter Claim. Except as provided in Section 10(d)(ii) below, the Company shall
make such reimbursement to the Employee as soon as practicable following final
resolution of the Employment Matter Claim, but no later than December 31 of the
year immediately following the year of such resolution, provided that the
Company receives appropriate documentation of such attorneys’ fees, costs, and
expenses, which shall be provided by the Employee no later than the later of
(x) December 31 of the year in which resolution occurs, or (y) sixty (60) days
following the resolution of the Employment Matter Claim.
          (ii) If an Employment Matter Claim is filed by either of the parties
during the CIC Period, or (B) an Employment Matter Claim has been filed prior to
a Change in Control but has not been resolved as of the effective date of a
Change in Control, then the Employee may submit his or her request for
reimbursement of attorneys’ fees, costs and expenses on a monthly basis during
the pendency of such Employment Matter Claim. Within sixty (60) days following
the Company’s receipt of each such monthly request and appropriate documentation
supporting such request for reimbursement of attorneys’ fees, costs and
expenses, the Company shall reimburse the Employee (or pay directly to the
Employee’s attorney) the Employee’s attorneys’ fees, costs and expenses that the
Company is obligated, pursuant to Section 10(d)(i) above, to reimburse with
respect to such Employment Matter Claim. In the event the Employee ultimately
fails to be successful with respect to at least one of the Employee’s material
claims or defenses brought, raised or pursued in connection with such contest or
dispute, the Employee shall repay the Company the amount of any such
reimbursement received in connection with such dispute in accordance with this
Section 10(d) (without interest) as soon as practicable following the final
resolution of such matter.
     (e) Secondary Liability for Payment. If any Affiliate is not otherwise
obligated to provide benefits to the Employee by this Agreement, then the
Company shall take, and cause each such Affiliate (the “Guarantors”) to take,
such actions as are necessary to cause the Guarantors to jointly and severally
guarantee the payment of benefits otherwise due to the Employee under this
Agreement if the Company fails to pay such benefit within thirty (30) days of
the due date for such payment; provided, however, that no entity organized under
the laws of any jurisdiction outside the United States shall have an obligation
to enter into such guarantee. Each of the Guarantors shall be subrogated to the
Employee’s rights under this

9



--------------------------------------------------------------------------------



 



Agreement to the extent of any payments by each such Guarantor to or on account
of the Employee under this Section 10(e).
11. Non-Disparagement. The Employee shall not make any negative or disparaging
comments regarding the Company or its Representatives or its or their respective
performance, operations, or business practices, or otherwise take any action
that could reasonably be expected to adversely affect the Company or such
Representatives or their personal or professional reputations. The Employee may
truthfully respond to inquiries by government agencies or to inquiries by any
person through a subpoena or other valid judicial process without violating this
Section 11, provided that the Employee delivers written notice of such required
disclosure to the Company promptly before making such disclosure, unless such
notice to the Company is prohibited by applicable law, court order, subpoena,
process, or governmental decree.
12. Indemnification and Insurance.
     (a) Indemnity. The Company shall, to the maximum extent permitted by law,
defend, indemnify, and hold harmless the Employee and the Employee’s heirs,
estate, executors, and administrators against any costs, losses, claims, suits,
proceedings, damages, or liabilities to which they may become subject to arising
from, based on, or relating to the Employee’s employment by the Company (and any
predecessor of the Company), or the Employee’s service as an officer or member
of the board of directors (or any similar governing body) of the Company (or any
predecessor of the Company) or any Affiliate, including without limitation
reimbursement for any legal or other expenses reasonably incurred by the
Employee in connection with investigation and defending against any such costs,
losses, claims, suits, proceedings, damages, or liabilities.
     (b) Insurance. The Company shall maintain directors and officers liability
insurance in commercially reasonable amounts (as reasonably determined by the
Board), and the Employee shall be covered under such insurance to the same
extent as other similarly situated employees of the Company; provided, however,
that the Company shall not be required to maintain such insurance coverage if
the Board determines that it is unavailable at reasonable cost, provided that
the Employee is given written notice of any such determination promptly after it
is made.
     (c) Gross-Up. If the value of any benefits or payment provided under
Section 12(a) is subject to income taxes, then the Company shall make a Gross-up
Payment (as described in Section 7(a)) to the Employee, by December 31 of the
year next following the Employee’s taxable year in which the income taxes were
incurred, such that, after payment of all taxes imposed on or related to such
Gross-up Payment, the Employee retains an amount equal to 75% of the federal,
state, and local income taxes imposed upon such benefits or payment.
     13. Employee to Provide Assistance with Claims. During his or her
employment with the Company and following the termination of such employment,
regardless of the reason for such termination, the Employee shall assist the
Company in defending any claims that may be made against the Company, and shall
assist the Company in prosecuting any claims that may be made by the Company, to
the extent that such claims may relate to the Employee’s services for the
Company. The Employee shall promptly inform the Company if he or she learns of
any lawsuits involving such claims that may be filed against the Company. The
Company shall reimburse the Employee for all reasonable out-of-pocket expenses
associated with such assistance, including travel expenses, incurred and
accounted for in accordance with its standard policies and procedures for
expense reimbursements and deductibles under Section 162(m) of the Code. For
periods after the Termination Date, the Company shall provide reasonable
compensation to the Employee for such assistance at a rate to be determined by
the Company in its discretion. The Employee shall promptly inform the Company if
asked to assist in any investigation of the Company that

10



--------------------------------------------------------------------------------



 



may relate to the Employee’s services for the Company, regardless of whether a
lawsuit has then been filed against the Company with respect to such
investigation. For purposes of this Section 13, the term “Company” shall include
the Company and its Affiliates.
14. Entire Agreement. Except as provided in Section 8(e), this Agreement
constitutes the entire agreement among the parties with respect to its subject
matters and supersedes any and all prior or contemporaneous oral and written
agreements and understandings with respect to such subject matters, including
without limit all prior agreements relating to employment, severance, or change
in control; provided, however, that this Agreement shall not adversely affect
the Employee’s rights under the terms of any option on stock of the Company or
any other award based on the stock of the Company.
15. Miscellaneous.
     (a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Oklahoma, without reference to its
conflict-of-laws principles.
     (b) Captions. The captions of this Agreement are not part of this Agreement
and shall have no force or effect.
     (c) Amendment. This Agreement may not be amended or modified except by a
written agreement executed by the parties or their respective successors and
legal representatives.
     (d) Notices. All notices and other communications under this Agreement
shall be in writing and sent to the other party by either hand delivery,
pre-paid overnight carrier, or registered or certified U.S. mail (return receipt
requested) postage prepaid, addressed as follows:
If to the Employee:
Danny Heatly
C/O Devon Energy Corporation
20 North Broadway
Oklahoma City, Oklahoma 73102
If to the Company:
Devon Energy Corporation
C/O Executive Vice President — Human Resources
20 North Broadway
Oklahoma City, Oklahoma 73102
With a copy to:
Devon Energy Corporation
C/O Executive Vice President & General Counsel
20 North Broadway
Oklahoma City, Oklahoma 73102
or to such other address as either party shall have furnished to the other in
writing. Such notice shall be deemed given (i) in the case of hand delivery, the
day of delivery; (ii) in the case of overnight delivery, the next business day
or the day designated for delivery; and (iii) in the case of certified or
registered U.S.

11



--------------------------------------------------------------------------------



 



mail, five (5) days after deposit in the U.S. mail; provided, however, that in
no event shall any such notices be deemed to be given later than the date they
are actually received.
     (e) Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and this Agreement shall be construed as if such
invalid or unenforceable provisions were omitted (but only to the extent such
provision cannot be appropriately reformed or modified). If any such provision
may be made enforceable by limitation, then such provision shall be deemed to be
so limited and shall be enforceable to the maximum extent permitted by
applicable law.
     (f) Withholdings. The Company may withhold from any amounts payable under
this Agreement all amounts authorized by the Employee or required to be withheld
under any applicable federal, state, local, or foreign law or regulation.
     (g) Waiver. The waiver by either party of a breach of any term or provision
of this Agreement shall not operate or be construed as a waiver of a subsequent
breach of the same term or provision by either party or of the breach of any
other term or provision of this Agreement.
     (h) Representations and Warranties. The Employee represents and warrants
that (i) he or she is not, and shall not become, a party to any agreement,
contract, arrangement, or understanding, whether of employment or otherwise,
that would in any way restrict or prohibit him or her from undertaking or
performing the duties required by his or her employment with the Company or that
would in any way restrict or prohibit his or her ability to be employed by the
Company; (ii) his or her employment by the Company does not and shall not
violate the terms of any policy of, or any agreement with, any prior employer
regarding confidentiality or competition; and (iii) his or her position with the
Company shall not require him or her to improperly use any trade secrets or
confidential information of any prior employer or any other person or entity for
whom he or she has performed services.
[SIGNATURES APPEAR ON FOLLOWING PAGE]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Employee have executed this Amended
and Restated Severance Agreement as of the Effective Date.

     
 
        /s/ Danny Heatly
 
   
 
  Danny Heatly
 
   
 
  Devon Energy Corporation
 
   
 
        /s/ Frank W. Rudolph
 
   
 
  By: Frank W. Rudolph
Its: Executive Vice President — Human Resources



13



--------------------------------------------------------------------------------



 



Exhibit A
Definitions
Definitions. The following terms, when used throughout this Agreement, shall
have the following meanings:

1.   “AAA” means the American Arbitration Association.   2.   “Accounting Firm”
has the meaning ascribed to such term in Section 7(b).   3.   “Act” means the
Securities Exchange of Act of 1934, as amended from time to time.   4.  
“Accrued Obligations” has the meaning ascribed to such term in Section 4(a).  
5.   “Affiliate” means, with respect to the Company, any person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, the Company; provided, however, that a natural
person shall not be considered an Affiliate.   6.   “Agreement” has the meaning
set forth in the preamble.   7.   “Annual Base Salary” means the annual base
salary of the Employee as in effect from time to time.   8.   “Annual Bonus”
means, with respect to any given year, the annual bonus payable to the Employee
with respect to that year, as determined by the Compensation Committee in its
discretion.   9.   “Board” means, at any given time, the Company’s Board of
Directors at that time.   10.   “Cause” means any of the following:

  (a)   the willful failure by the Employee to substantially perform the
Employee’s duties for the Company or an Affiliate (other than due to physical or
mental incapacity) within thirty (30) days after receiving a written demand for
substantial performance from the Supervisor, the CEO, or the Board;     (b)  
the willful engaging by the Employee in illegal or dishonest conduct or gross
misconduct that is materially and demonstrably injurious to the Company or an
Affiliate; or     (c)   the conviction of the Employee of a felony or any crime
of moral turpitude, a guilty or nolo contendere plea by the Employee with
respect to a felony or any crime of moral turpitude, or the deferred
adjudication or unadjudicated probation of the Employee with respect to a felony
or any crime of moral turpitude;

provided, however, that (x) an act or omission by the Employee shall be
considered “willful” only if it was not in good faith and was without reasonable
belief that it was in the Company’s best interests, and (y) any act or omission
by the Employee based upon authority granted by resolution duly adopted by the
Board, the instructions of the Supervisor, or the advice of counsel for the
Company shall be conclusively presumed to be in good faith and in the Company’s
best interests.

11.   “CEO” means, at any given time, the Chief Executive Officer of the Company
at that time.

- 1 -



--------------------------------------------------------------------------------



 



12.   “Change in Control” means the occurrence of any one of the following
events:

  (a)   The Incumbent Directors cease for any reason to constitute at least a
majority of the Board;     (b)   any person is or becomes a “beneficial owner”
(as defined in Rule 13d-3 under the Act), directly or indirectly, of Company
securities representing 30% or more of either (x) the Company’s outstanding
shares of common stock or (y) the combined voting power of the Company’s then
outstanding securities eligible to vote in the election of directors (each,
“Company Securities”); provided, however, that the event described in this
paragraph (b) shall not be deemed to be a Change in Control by virtue of any of
the following acquisitions or transactions: (A) by the Company or any
subsidiary, (B) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary, (C) by an underwriter temporarily
holding securities pursuant to an offering of such securities, or (D) pursuant
to a Non-Qualifying Transaction;     (c)   the consummation of a merger,
consolidation, statutory share exchange, or similar form of corporate
transaction involving the Company or any of its subsidiaries that requires the
approval of the Company’s stockholders, whether for such transaction or the
issuance of securities in the transaction (a “Reorganization”), or the sale or
other disposition of all or substantially all of the Company’s assets to an
entity that is not an Affiliate (a “Sale”), unless:

  (i)   the holders of the Company’s shares of common stock either receive in
such Reorganization or Sale, or hold immediately following the consummation of
the Reorganization or Sale, more than 50% of each of the outstanding common
stock and the total voting power of securities eligible to vote in the election
of directors of (x) the corporation resulting from such Reorganization or the
corporation that has acquired all or substantially all of the assets of the
Company in connection with a Sale (in either case, the “Surviving Corporation”),
or (y) if applicable, the ultimate parent corporation that directly or
indirectly has beneficial ownership of 100% of the voting securities eligible to
elect directors of the Surviving Corporation (the “Parent Corporation”),    
(ii)   no person (other than any employee benefit plan (or related trust)
sponsored or maintained by the Surviving Corporation or the Parent Corporation)
is or becomes, as a result of the Reorganization or Sale, the beneficial owner,
directly or indirectly, of 30% or more of the outstanding shares of common stock
or the total voting power of the outstanding voting securities eligible to vote
in the election of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation), and     (iii)   at least a
majority of the members of the board of directors of the Parent Corporation (or,
if there is no Parent Corporation, the Surviving Corporation) following the
consummation of the Reorganization or Sale were Incumbent Directors at the time
of the Board’s approval of the execution of the initial agreement providing for
such Reorganization or Sale;

(any Reorganization or Sale that satisfies all of the criteria specified in (i),
(ii) and (iii) above shall be deemed to be a “Non-Qualifying Transaction”); or

- 2 -



--------------------------------------------------------------------------------



 



  (d)   the Company’s stockholders approve a plan of complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 30% of
Company Securities due to the Company’s acquisition of Company Securities that
reduces the number of Company Securities outstanding; provided, however, if,
following such acquisition by the Company, such person becomes the beneficial
owner of additional Company Securities that increases the percentage of
outstanding Company Securities beneficially owned by such person, a Change in
Control shall then occur. In addition, if a Change in Control occurs pursuant to
paragraph 12(b) above, then no additional Change in Control shall be deemed to
occur pursuant to paragraph 12(b) by reason of subsequent changes in holdings by
such person (except if the holdings by such person are reduced below 30% and
thereafter increase to 30% or above).

13.   “CIC Period” means the two-year period following a Change in Control.  
14.   “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1986,
as amended from time to time.   15.   “Code” means Internal Revenue Code of
1986, as amended from time to time.   16.   “Company” means the Devon Energy
Corporation, as set forth in the preamble to this Agreement, and any successor
to or assignee of its business and/or assets that assumes and agrees to perform
this Agreement by operation of law or otherwise.   17.   “Compensation
Committee” means, at any given time, the Compensation Committee of the Board at
that time.   18.   “Confidential Information” means non-public information
(including, without limitation, information regarding litigation and pending
litigation) concerning the Company and its Affiliates that was acquired by or
disclosed to the Employee during his or her employment with the Company and
following the Termination Date.   19.   “Disabled” means, with respect to the
Employee, that (a) he or she has received disability payments under the
Company’s long-term disability plan for a period of three (3) months or more, or
(b) based upon the written report (prepared after a complete physical
examination of the Employee) of a mutually agreeable qualified physician
designated by the Company and the Employee or his or her representative, the
Compensation Committee determines, in accordance with Section 409A of the Code,
that the Employee has become physically or mentally incapable of performing his
or her essential job functions with or without reasonable accommodation or job
protection as required by law for a continuous period expected to last for a
continuous period of not less than twelve (12) months.   20.   “Effective Date”
has the meaning set forth in the preamble to this Agreement.   21.   “Employment
Matter” means any dispute, controversy, or claim between the parties arising out
of, relating to, or concerning this Agreement, the Employee’s employment with
the Company, or the termination of that employment.   22.   “Employment Matter
Claim” has the meaning ascribed to such term in Section 10(d)(i).

- 3 -



--------------------------------------------------------------------------------



 



23.   “Excise Tax” has the meaning ascribed to such term in Section 7(a).   24.
  “Employee” has the meaning set forth in the preamble to this Agreement.   25.
  “Good Reason” means any of the following events, unless the Employee has
consented in writing to such events:

  (a)   the assignment of any duties materially inconsistent with the Employee’s
position (including status, offices, and titles), authority, duties, or
responsibilities under this Agreement, other than an isolated, insubstantial, or
inadvertent action not taken in bad faith and which the Company remedies
promptly after receipt of notice from the Employee; provided, however, that Good
Reason shall not exist under this Agreement solely because of a change in the
Employee’s reporting relationship;     (b)   any reduction in Annual Base Salary
or material failure to provide incentive compensation opportunities or benefits
to the Employee that are comparable to the incentive compensation opportunities
and benefits provided to similarly situated Company employees;     (c)   any
material failure by the Company to comply with any provision of this Agreement,
other than an isolated, insubstantial, or inadvertent failure not occurring in
bad faith and which and which the Company remedies promptly after receipt of
notice from the Employee;     (d)   any failure by the Company to comply with
and satisfy Section 9(c); or     (e)   any relocation of the Employee’s
principal office to a location more than fifty (50) miles from the Employee’s
principal office prior to such relocation.

26.   “Good Reason Notice” has the meaning ascribed to such term in
Section 3(d).   27.   “Gross-Up Payment” has the meaning ascribed to such term
in Section 7(a).   28.   “Guarantors” has the meaning ascribed to such term in
Section 10(e).   29.   “Incumbent Directors” means the members of the Board on
the Effective Date; provided, however, that (x) any person becoming a director
and whose election or nomination for election was approved by a vote of at least
a majority of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without written objection to such
nomination) shall be deemed an Incumbent Director, and (y) no individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest (as described in Rule 14a-11 under the
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of any person (as such term is used in Sections 13(d)(3) and 14(d)(2) of
the Act) other than the Board, including by reason of any agreement intended to
avoid or settle any such election contest or solicitation of proxies or
consents, shall be deemed an Incumbent Director.   30.   “Non-Solicitation
Obligation” has the meaning ascribed to such term in Section 8(f).   31.  
“Notice of Termination” means a written notice that (i) indicates the specific
termination provision of Section 3 that is being relied upon, (ii) to the extent
applicable, reasonably describes the facts and circumstances claimed to provide
a basis for termination under the provision so indicated, and (iii) specifies
the Termination Date; provided, however, that the failure to describe in the
Notice of

- 4 -



--------------------------------------------------------------------------------



 



    Termination any fact or circumstance constituting Good Reason or Cause shall
not waive any right of either party under this Agreement or preclude either
party from asserting such fact or circumstance in enforcing rights under this
Agreement. 32.   “Payment” has the meaning ascribed to such term in
Section 7(a).   33.   A “person” shall have the meaning ascribed by
Section 3(a)(9) of the Act and shall also mean a natural person, company,
government (and any political subdivision, agency, or instrumentality of a
government), corporation, partnership, limited liability company, trust,
unincorporated organization, or other entity. When two or more persons act as a
partnership, limited partnership, syndicate, or other group for the purposes of
acquiring, holding, or disposing Company Securities, such partnership, limited
partnership, syndicate, or other group shall be deemed a “person” for purposes
of this Agreement.   34.   “Prorated Annual Bonus” means a prorated amount of an
Annual Bonus payable under Sections 4(b)(i)(B) or 4(c). If the Employee’s
employment began in a calendar year before the calendar year in which the
Termination Date occurs, the Prorated Annual Bonus shall be calculated based on
the prior year’s Annual Bonus (if any) times the number of days worked in the
year in which the Termination Date occurs divided by three hundred sixty five
(365). If the Employee’s employment began in the calendar year in which the
Termination Date occurs, then the Prorated Annual Bonus shall be determined by
the Compensation Committee in its discretion.   35.   “Representatives” means,
with respect to the Company, its Affiliates and any of their respective past or
present officers, directors, stockholders, partners, members, managers, agents,
and employees.   36.   “Retiree Medical Benefit Plan” means any retiree medical
benefit plan applicable to the Employee or that would be applicable to the
Employee if his or her employment then terminated and he or she satisfied the
applicable age and service requirements.   37.   “Section 409A” has the meaning
ascribed to such term in Section 4(e).   38.   “Separation from Service” has the
meaning ascribed to such term in Section 4(e).   39.   “Short-Term Disability
Payments” means disability payments under the Company’s short-term disability
policy or plan that are less than 100% of the then-current Annual Base Salary.  
40.   “Supervisor” means, with respect to the Employee, the person to whom the
Employee reports, as determined by the CEO or the CEO’s designee from time to
time.   41.   “Tax Notice” has the meaning ascribed to such term in
Section 7(b).   42.   “Termination Date” means the Employee’s last day of
employment by the Company or an Affiliate (including any successor to the
Company or such Affiliate as determined in accordance with Section 9).   43.  
“Underpayment” has the meaning ascribed to such term in Section 7(b).

- 5 -



--------------------------------------------------------------------------------



 



EXHIBIT B
GENERAL RELEASE
NOTICE
Devon Energy Corporation (the “Company”) is an equal opportunity employer.
Various laws prohibit employment discrimination based on sex, race, color,
national origin, religion, age, disability, eligibility for covered employee
benefits, veteran status, and other legally protected characteristics. You may
also have rights under other federal, state, and/or municipal statutes, orders,
or regulations pertaining to labor, employment, and/or employee benefits. These
laws are enforced through the United States Department of Labor (DOL), the Equal
Employment Opportunity Commission (EEOC), and various other federal, state, and
municipal labor departments, fair employment boards, human rights commissions,
similar agencies, and courts.
This General Release is being provided to you in connection with the Amended and
Restated Severance Agreement previously entered between you and the Company (the
“Severance Agreement”). You have at least twenty-one (21) days from the date you
receive this General Release, if you want it, to consider whether you wish to
sign this General Release and receive the payments and benefits (the “Severance
Benefits”) available under the Severance Agreement for doing so. You have at
least until the close of business twenty-one (21) days from the date you receive
this General Release to make your decision. You may not, however, sign this
General Release until, at the earliest, your last effective date of employment.
BEFORE SIGNING THIS GENERAL RELEASE YOU SHOULD REVIEW IT CAREFULLY. YOU ALSO
HAVE THE RIGHT TO CONSULT WITH AN ATTORNEY OF YOUR CHOICE.
You may revoke this General Release within seven (7) days after you sign it and
it shall not become effective or enforceable until that revocation period has
expired. If you do not timely sign and return this General Release, or if you
exercise your right to revoke the General Release after signing it, then you
will not be eligible to receive the Severance Benefits. Any revocation must be
in writing and must be received by the Company within the seven-day period
following your execution of this General Release.
GENERAL RELEASE
In consideration of the Severance Benefits offered to me by the Company under
the Severance Agreement, I hereby (i) release and discharge the Company and its
predecessors, successors, affiliates, parent, subsidiaries, and partners and
each of those entities’ current and former employees, officers, directors, and
agents (together, the “Released Parties”) from all claims, liabilities, demands,
and causes of action, known or unknown, fixed or contingent, that I may have or
claim to have against them, including without limit any claims that result from
or arise out of my past employment with the Company, the severance of that
relationship and/or otherwise, or any contract or agreement with or relating to
the Released Parties, and (ii) waive any and all rights I may have with respect
to and promise not to file a lawsuit to assert any such claims.
This General Release includes, but is not limited to, claims arising under the
Age Discrimination in Employment Act (“ADEA”) and any other federal, state,
and/or municipal statutes, orders, or regulations pertaining to labor,
employment, and/or employee benefits. This General Release also applies without
limitation to any claims or rights I may have growing out of any legal or
equitable restrictions on the rights of the Released Parties not to continue an
employment relationship with their employees, including

6



--------------------------------------------------------------------------------



 



any express or implied employment or other contracts, and to any claims I may
have against the Released Parties for fraudulent inducement or
misrepresentation, defamation, wrongful termination, or other torts or
retaliation claims in connection with workers’ compensation, any legally
protected activity, or alleged whistleblower status, or on any other basis
whatsoever.
It is specifically agreed, however, that this General Release does not have any
effect on any rights or claims under the ADEA I may have against the Company
that arise after the date I execute this General Release or on any vested rights
I may have under any of the Company’s qualified benefit plans or arrangements as
of or after my last day of employment with the Company or on any of the
Company’s obligations under the Severance Agreement.
MISCELLANEOUS
By signing this General Release, I shall, and hereby do, resign from any
corporate, board, and other offices and positions I may hold with the Company
and its affiliates as of the date my employment with the Company terminated.
I agree that (i) none of the Released Parties shall have any obligation to
employ or to hire or rehire me, to consider me for hire, or to deal with me in
any respect with regard to potential future employment; (ii) I shall not ever
apply for or otherwise seek employment with any of the Released Parties at any
time in the future; and (iii) my forbearance to seek future employment as just
stated shall be construed as being purely contractual and in no way involuntary,
discriminatory, or retaliatory.
I have carefully reviewed and fully understand all the provisions of the
Severance Agreement and General Release, including the foregoing Notice. I have
not relied on any representation or statement, oral or written, relating to the
Severance Agreement or this General Release by the Released Parties that are not
set forth in those documents.
The Severance Agreement and this General Release, including the foregoing
Notice, set forth the entire agreement between me and the Company with respect
to payments and benefits payable to me due to the termination of my employment
with the Company, and supersede all prior agreements and understandings, written
and oral, between the parties with respect to such subject matters. I understand
that my receipt and retention of the Severance Benefits are contingent not only
on my execution and non-revocation of this General Release, but also on my
continued compliance with my other obligations under the Severance Agreement. I
acknowledge that the Company has given me at least twenty-one (21) days to
consider whether I wish to accept or reject the Severance Benefits I am
otherwise eligible to receive under the Severance Agreement in exchange for
signing and not revoking this General Release. I hereby represent and state that
I fully understand the effects and consequences of the Severance Agreement and
General Release prior to signing those documents.
This General Release and the Company’s obligation to provide the Severance
Benefits under the Severance Agreement shall be interpreted and construed to
comply with Section 409A of the Internal Revenue Code (the “Code”). The parties
agree to cooperate and work together in good faith to take all actions
reasonably necessary to effectuate the intent of this paragraph. Notwithstanding
the preceding sentence, I understand and acknowledge that I shall be solely
responsible for any risk that the tax treatment of all or part of the Severance
Benefits may be affected by Section 409A of the Code and impose significant
adverse tax consequences on me, including accelerated taxation, a 20% additional
tax, and interest. Because of the potential tax consequences, I understand that
I have the right, and am encouraged by this paragraph, to consult with a tax
advisor of my choice before signing this General Release.

7



--------------------------------------------------------------------------------



 



This General Release shall be governed by the laws of the State of Oklahoma,
without regard to any conflict-of-laws principles, and shall not be modified
unless in a writing signed by both of the parties.
Dated this ___ day of _________, 200     .

         
 
 
 
[Name]    

8